278 F.Supp.2d 54 (2003)
Ralf SIEGEMUND, Special Administrator for the Estate of Joan L. Siegemund, et al., Plaintiffs
v.
Peter SHAPLAND, et al., Defendants.
No. CIV. 01-277-P-H.
United States District Court, D. Maine.
August 15, 2003.
Thomas F. Hallett, Portland, ME, for Ralph Siegemund, Special Administrator for the Estate of Joan L. Siegemund, Ralf Siegemund, plaintiffs.
John S. Whitman, Richardson, Whitman, Large & Badger, Portland, ME, for Peter Shapland, Peabody & Arnold LLP, defendants.
Stephen Howe, Dane & Howe, Boston, MA, pro se.
Marsha Weeks Traill, Gorham, ME, for Dane & Howe, defendant.
Peter J. Detroy, III, Russell Pierce, Norman, Hanson & Detroy, Portland, ME, for Ira Nagel, Greenbaum Nagel Fisher & Hamelburg, defendants.

ORDER ON MOTIONS FOR ENTRY OF FINAL JUDGMENT
HORNBY, District Judge.
The defendant Dane & Howe's motion under Rule 54(b) for entry of final judgment (Docket No. 97) is DENIED. The defendant Dane & Howe has failed to establish that there is no just reason for delay. This Court's previous order on the defendant Stephen Howe's motion under Rule 54(b) for entry of final judgment (Docket No. 95) is VACATED on the same grounds. While the Court appreciates the defendants' interest in finality, there is no great prejudice in waiting for entry of final judgment until all pending matters in this action are adjudicated.
SO ORDERED.